Citation Nr: 1645135	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increase evaluation for residuals, stress fracture, left femoral neck, status post arthroplasty, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to September 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a          June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, continuing assignment of a 30 percent schedular evaluation for a left hip disorder, status post hip replacement surgery, since May 1, 2011.  Prior rating decision had assigned a temporary 100 percent rating for this condition from March 4, 2010 up to April 30, 2011.  That determination is not part of this matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this case must be remanded for further development.  Although           the Veteran underwent VA Compensation and Pension examination in May 2014, there has been significant additional case precedent issued by the U.S. Court of Appeals for Veterans Claims (Court) since that time that pertains to the disability evaluation of musculoskeletal disorders which requires range of motion findings that address active motion; passive motion; weight-bearing and nonweight-bearing positions or explanation as to why these measurements cannot be obtained.  The 2014 examination already addresses active vs. passive motion, to some extent.  However, given what was observed and averred as symptomatology affecting daily life activity and ambulation, additional findings taking into consideration the factor regarding weightbearing would be useful.  Another examination is therefore required.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).


Accordingly, the case is REMANDED for the following action:

1. Obtain the latest VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Then schedule the Veteran for another VA examination to determine the severity of his service-connected residuals of stress fracture, left femoral neck, status post arthroplasty.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                    All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected left hip disorder.  The examiner should report complete range of motion findings for the left hip, responsive to applicable provisions of the VA                Rating Schedule.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate). Additionally, the examiner must document all functional loss of the left hip, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner should provide a complete rationale for all opinions provided.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

